 Case: 1:16-cv-08637 Document #: 4920 Filed: 08/05/21 Page 1 of 4 PageID #:306651




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                   No. 1:16-cv-08637

                                             Honorable Thomas M. Durkin
This Document Relates To:                    Magistrate Judge Jeffrey T. Gilbert

All End-User Consumer Plaintiff Actions



            END USER CONSUMER PLAINTIFFS’ MOTION FOR
        PRELIMINARY APPROVAL OF SETTLEMENT AGREEMENTS
 BETWEEN END-USER CONSUMER PLAINTIFFS AND DEFENDANTS PILGRIM’S
    AND MAR-JAC AND TO DIRECT NOTICE TO THE SETTLEMENT CLASS




010636-11/1583587 V1
 Case: 1:16-cv-08637 Document #: 4920 Filed: 08/05/21 Page 2 of 4 PageID #:306652




         End-User Consumer Plaintiffs (EUCPs) respectfully move this Court for Preliminary

Approval of Settlement Agreements Between End-User Consumer Plaintiffs and Defendants

Pilgrim’s and Mar-Jac and to Direct Notice to the Settlement Class.

         EUCPs set forth the bases of this motion in their memorandum in support of the motion,

the declarations in support thereof, and the exhibits attached thereto.

         WHEREFORE, EUCPs respectfully request that this Court enter an Order granting the

preliminary approval of settlements between End-User Consumer Plaintiffs and defendants

Pilgrim’s Pride Corporation and Mar-Jac Poultry, Inc. and to direct notice to the Settlement

Class.

 DATED: August 5, 2021                          HAGENS BERMAN SOBOL SHAPIRO LLP

                                                By s/ Steve W. Berman
                                                STEVE W. BERMAN

                                                Breanna Van Engelen
                                                1301 Second Avenue, Suite 2000
                                                Seattle, WA 98101
                                                Tel: (206) 623-7292
                                                steve@hbsslaw.com
                                                breannav@hbsslaw.com

                                                Shana E. Scarlett
                                                Rio R. Pierce
                                                HAGENS BERMAN SOBOL SHAPIRO LLP
                                                715 Hearst Avenue, Suite 202
                                                Berkeley, CA 94710
                                                Tel: (510) 725-3000
                                                shanas@hbsslaw.com
                                                riop@hbsslaw.com

                                                Brent W. Johnson
                                                Benjamin D. Brown
                                                Daniel H. Silverman
                                                Alison Deich
                                                COHEN MILSTEIN SELLERS & TOLL, PLLC
                                                1100 New York Ave. NW
                                                Suite 500, West Tower
                                                Washington, DC 20005
                                                Tel: (202) 408-4600
                                                bjohnson@cohenmilstein.com
                                                bbrown@cohenmilstein.com
                                                dsilverman@cohenmilstein.com


                                                 -1-
010636-11/1583587 V1
 Case: 1:16-cv-08637 Document #: 4920 Filed: 08/05/21 Page 3 of 4 PageID #:306653




                                       adeich@cohenmilstein.com

                                       Proposed Interim Lead Counsel for End-User
                                       Consumer Indirect Purchaser Plaintiffs Class




                                       -2-
010636-11/1583587 V1
 Case: 1:16-cv-08637 Document #: 4920 Filed: 08/05/21 Page 4 of 4 PageID #:306654




                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that on August 5, 2021 a true and correct

copy of the foregoing was electronically filed by CM/ECF, which caused notice to be sent to all

counsel of record.


                                                         s/ Shana E. Scarlett
                                                       SHANA E. SCARLETT




                                                 -3-
010636-11/1583587 V1
